Title: Orders to Ephraim Blaine, 21 November 1777
From: Washington, George
To: Blaine, Ephraim



[Whitemarsh, Pa., 21 November 1777]

To Colonel Ephraim Blaine Deputy Commissary General of Purchases &c.—
Whereas large supplies of wheat and Flour are wanted for the use of the Army under my command, you are to repair immediately to the State of Jersey and use every prudent possible exertion to procure such quantities as may be Necessary for the purpose above mentioned paying for the same a Just and Generous price.
it is hoped and expected that you will find no difficulty in the execution of this business—However if there should be any holders of these Articles who from base and sordid principles demand an exorbitant and unwarrentable price for the same, you are authorizd in case you canot agree to take them giving Certificates for the Quantities you receive to be paid for agreable to the prices and regulations that may be fixd on by the Assembly of the said State. Given at Head Quarters at White Marsh this 21st day of Novr 1777.

G: Washington

